UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1045


BARBARA NEWMAN,

                    Plaintiff - Appellant,

             v.

TRIBAL CASINO GAMING ENTERPRISE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:17-cv-00077-MR-DLH)


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara Newman, Appellant Pro Se. Patrick McQuillan Aul, COZEN O’CONNOR,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barbara Newman appeals the district court’s order dismissing her action seeking

relief under the Age Discrimination in Employment Act, see 29 U.S.C. §§ 621-634

(2012), for lack of subject matter jurisdiction on the basis of tribal sovereign immunity.

The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied and

advised Newman that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). “[T]o

preserve for appeal an issue in a magistrate judge’s report, a party must object to the

finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection.” Makdessi v. Fields, 789 F.3d

126, 131 (4th Cir. 2015) (internal quotation marks omitted); see Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017). Newman’s objections were nonspecific and did not

address the issue of trial sovereign immunity, the sole basis for the magistrate judge’s

recommendation. Thus, she has waived appellate review of that dispositive issue by

failing to file specific objections after receiving adequate notice.

       Additionally, on appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Newman’s informal brief also fails to address

                                              2
the issue of tribal sovereign immunity. As she does not challenge the basis for the district

court’s disposition, Newman has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”).

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3